Case 3:13-cr-OOlll-.]WD-EWD Document458 10/23/18 Pagelon

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

MINU'I`E ENTRY:
OCTOBER 23, 2018
DISTR_ICT JUDGE JOHN W. deGRAVELLES
UNITED STATES OF AMERICA
CR_[MINAL

VERSUS
NO. 13-111~JWD-EWD

RAYMOND CHRISTOPHER R_EGGIE

This matter came on this day for a status conference The parties present signed the
attached attendance sheet.

The Defendant’s motion to adopt motion to designate case complex and to exclude time
under the speedy trial act, (Doc. 457) is GRANTED.

Counsel for Defendant informed the Court that he is still going through discovery.

Substantive motions shall be filed on or before January 4, 2019.

The government requested that the Defendant produce any discovery not yet produced
to the United States.

The United States advised the Court that there is an aging witness in this case and that
they are in the process of checking on the status of her healthl Depending on the status of her
health, the United States may request the Court to authorize a Rule 15 deposition of this witness
to preserve the witnesses’ testimony for trial.

Signed in Baton Rouge, Louisiana, on October 24 2013.

_ _ JUDGE JoHN w. deGRAvELLEs
cr 53, T .30 UNITED sTATEs DISTRICT CoURT
Recorded MIDDLE DISTRICT OF LOUISIANA

 

 

Case 3:13-cr-OOlll-.]WD-EWD Document458 10/23/18 PageZon

3:13-CR-00111-JWD-EWD-l
USA V. RAYMOND CHRISTOPHER REGGIE

TUESDAY, OCTOBER 23, 2018

 

 

 

11:15 A.M.
STATUS CONFERENCE
PLEASE PRINT
NAME FIRM REPRESENTING
lines l\<~ L\tllt»n l\s\\\ l\t~_t,t,\§
lam/ve gm /0/\/\,9'\/~ L] §A’O

 

 

M.‘ askew sill/thc o sA/’O

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

